Citation Nr: 9905733	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.  

(The issue of basic eligibility to educational assistance 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
United States Code, is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a September 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied service connection for 
bilateral hearing loss.  The veteran, who had active service 
from November 1959 to November 1962, and from January 1963 to 
September 1973, as well as subsequent National Guard/Reserve 
service, appealed that decision.  A Board remand dated July 
1996 sought further development of the issue on appeal, which 
has been accomplished, and the claim has since been referred 
to the Board for review.

As a preliminary matter the Board notes that the veteran 
originally claimed service connection for hearing loss in 
November 1988, and a rating decision dated January 1990 
denied service connection for such.  While the veteran filed 
a notice of disagreement with that rating decision in April 
1990, and a statement of the case was issued in July 1990, 
the veteran did not file a timely Substantive Appeal, and 
hence the January 1990 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In January 1993 the veteran sought to reopen his previously 
denied claim for service connection for bilateral hearing 
loss.  The RO did not construe the issue on appeal as 
entitlement to service connection for bilateral hearing loss 
based upon the submission of new and material evidence, but 
rather characterized the issue as entitlement to service 
connection.  The rationale behind this characterization 
appeared to be that the veteran's service medical records 
were absent at the time of the January 1990 rating decision, 
whereas such were obtained subsequently, prior to the 
September 1993 rating decision.  Pertinent regulatory 
authority provides that service department reports, including 
service medical records, are new and material evidence 
sufficient to reopen a previously denied claim.  See 
38 C.F.R. § 3.156 (c).  Hence, the RO correctly structured 
the issue in the September 1993 rating decision on appeal 
that denied service connection for bilateral hearing loss.  

The veteran was informed of the September 1993 rating 
decision that same month, and a VA Form 9, Substantive 
Appeal, was received by the RO in October 1993.  In May 1994 
the veteran was afforded a hearing before an RO hearing 
officer, where he expressed disagreement with the September 
1993 rating decision.  The Board construes the hearing 
transcript as a Notice of Disagreement with the September 
1993 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  A December 1994 rating decision granted service 
connection for hearing loss of the left ear, a full grant of 
that benefit sought, and the RO issued the veteran a 
supplemental statement of the case on the issue of 
entitlement to service connection for hearing loss of the 
right ear that same month.  The cover letter with that 
supplemental statement of the case informed the veteran that 
if he had already filed a VA Form 9 with the respect to the 
issue on appeal, a response was optional.  The veteran in 
fact had submitted a VA Form 9 in October 1993, and hence the 
Board will construe that document, for purposes of this 
appeal, as a timely filed substantive appeal.

Finally, the Board notes that the veteran was scheduled for a 
Board hearing to be held at the RO in January 1996.  However, 
prior to the hearing, the veteran contacted the RO and 
informed them that he no longer desired that hearing.  As 
such, the request for a Board hearing has been withdrawn.  
38 C.F.R. § 20.704 (e).  Further, the Board observes that in 
correspondence dated in November 1998, the veteran withdrew 
his appeal with respect to the claim of an increased rating 
for post traumatic stress disorder.  Since this same 
correspondence is unclear as to whether the veteran intended 
to withdraw his appeal of the issue of entitlement to service 
connection for hearing loss in the right ear, the Board will 
proceed with appellate consideration of that issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not exhibit a hearing loss disability 
during active service or at his separation from active 
service, which occurred after two combat tours of Vietnam.

3.  VA examiners have expressly ruled out a relationship 
between current hearing loss of the right ear and the 
veteran's exposure to acoustic trauma that occurred during 
combat.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  For VA purposes, impaired hearing will be 
considered to be a disability when the auditory thresholds in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's central contention is that during his combat 
experiences in Vietnam, he was exposed to acoustic trauma, 
resulting in hearing loss of the right ear.  During the 
pendency of this resulting claim some of the veteran's 
service medical records were obtained.  In conjunction with 
an in-service periodic physical the veteran was provided an 
audiological examination in June 1970, after his first combat 
tour of Vietnam, reflecting the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

The veteran was provided a separation examination in August 
1973, after his second tour in Vietnam as an advisor.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
20
LEFT
5
5
5
-
50

The veteran was again provided a physical examination in June 
1987 as a result of enlistment in the Army National Guard.  
This examination included an audiological examination, in 
which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
25
45
LEFT
15
15
35
60
50

As a result of the veteran's initial claim for service 
connection the veteran was afforded a VA audiological 
examination in February 1989, whereupon pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
0
20
35
LEFT
-
15
30
50
45

The examiner concluded that the average pure tone threshold 
in the right ear was 15 and in the left ear 35.  Speech 
audiometry revealed speech recognition ability of 92 percent 
bilaterally.

The two most recent audiological examinations, by both the 
National Guard and the VA did not appear to be consistent, 
and on its face, appeared to show that the veteran's hearing 
acuity may have actually improved.  Further, an etiology of 
the veteran's hearing loss was never explained in previous 
examinations.  Hence the Board remanded this claim in July 
1996 for a clarifying VA audiological examination and opinion 
on the likely etiology.

The veteran again submitted to a VA audiological examination 
in July 1997.  The veteran informed the VA audiological 
examiner that he had a history of bilateral hearing loss that 
had progressively become worse, as well as constant tinnitus.  
The veteran continued that he was exposed to rifle fire, 
artillery fire, and grenade explosions during his active 
service.  The veteran denied a history of ear infection, ear 
surgeries, vertigo or hearing aid use.







Objective, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
45
50
LEFT
15
15
40
60
55

The examiner concluded that the average pure tone threshold 
in the right ear was 29 and in the left ear 43.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.

The examiner also reviewed the veteran's claims file, and 
noted the veteran's previous audiological examinations.  In 
particular, the examiner commented that the veteran's hearing 
was normal in August 1973, and that the veteran exhibited 
moderate loss of hearing at 4,000 Hertz in June 1987, while 
the veteran exhibited high frequency hearing loss at 
subsequent audiological testings.  As a result of the 
veteran's reported history, various audiological testings, 
and that examination, the VA audiologist rendered an opinion 
that the veteran's hearing loss in his right ear was not 
related to his in-service experiences.

The veteran was seen by a private ear, nose and throat 
physician under the auspices of a VA examination in April 
1997.  The veteran then reported that he became aware of 
chronic bilateral tinnitus in 1986, and that during his 
active service, he was exposed to helicopter noise, as well 
as the noise of combat explosions.  Objectively, the veteran 
had normal canals and tympanic membranes, and had a normal 
nose and pharynx.  That physician also reviewed the claims 
file thoroughly, and commented that the veteran showed a 
normal audiogram in 1973, referring to the veteran's 
separation examination, as well as the notation of high 
frequency hearing loss in 1987 and since then.  That 
physician rendered the opinion that in view of the normal 
audiogram results in 1973, the veteran's hearing loss of the 
right ear did not appear to be service related.  A hearing 
aid was not indicated at the time.

In light of the VA examination reports dated in 1997, the 
Board is of the judgment that the preponderance of the 
evidence is against service connection for hearing loss of 
the right ear.  In particular, the Board notes that no 
medical evidence has been submitted to show that the 
veteran's hearing loss in the right ear is a result of the 
veteran's service.  While the veteran has stated that his 
hearing loss is a result of his combat experiences, as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation, no matter 
how well meaning.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992).

Similarly, the Board has also considered the applicability of 
38 U.S.C.A. § 1154(b), which provides that if a veteran 
engaged in combat with enemy forces during a period of war, 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in 
service, such satisfactory lay or other evidence of service 
incurrence if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence.  However, 
even under that statute, relevant Court precedent provides 
that in certain cases, a veteran must still provide medical 
evidence of a nexus between in-service incurrence and a 
current disability.  Libertine v. Brown, 9 Vet.App. 521, 524-
525 (1996).  In this claim medical reports expressly ruled 
out a relationship between the veteran's combat experiences 
in Vietnam and his current hearing loss of the right ear.

Based on the foregoing, and on a longitudinal review of the 
record, the Board concludes that the evidence does not 
contain medical evidence of record that the veteran's hearing 
loss of the right ear is related to his military service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hearing loss of 
the right ear.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1998).  As such, the appeal is denied.





ORDER

Entitlement to service connection for hearing loss of the 
right ear.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

